Citation Nr: 1139371	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals, pain in left thumb and index finger.   

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected degenerative changes of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had service from June 1985 to July 1985; the official records as to the type of service are incomplete.  The Veteran had active service from August or September 1992 to April 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).  In May 2008, the RO, in pertinent part, denied a claim for service connection for a right knee disorder, claimed as secondary to service-connected left knee disability.  In June 2009, the RO denied a claim for an increased (compensable) evaluation for residuals, pain in left thumb and index finger.  

In April 2009, the Veteran disagreed with denial of service connection for a right knee disorder.  In July 2009, the Veteran disagreed with the denial of a compensable evaluation for residuals, pain in left thumb and index finger.  In October 2009, the RO issued a statement of the case (SOC) addressing the denial of a compensable evaluation for residuals, pain in left thumb and index finger.  In November 2009, the RO issued a SOC addressing the claim for service connection for a right knee disorder.  The fact that no appeal was yet perfected for either the left hand increased rating claim, or the right knee service connection claim, was noted at a Travel Board hearing conducted in November 2009.  The Veteran submitted a form indicating he wished to appeal "all" of the issues listed in the statement of the case in December 2009.  The Veteran was not asked to clarify whether the December 2009 appeal referenced the October 2009 SOC or the November 2009 SOC.  Under the circumstances, the December 2009 appeal form is interpreted as expressing an intention to appeal the issues listed in both statements of the case, since the December 2009 appeal was received less than 60 days after the October 2009 SOC and less than a month after the November 2009 SOC.  In the December 2009 appeal, the Veteran requested a Travel Board hearing.  

In a separate decision, the Board had addressed the Veteran's claims of entitlement to service connection for a right ankle disorder, the propriety of reduction of the disability evaluation assigned for degenerative changes, left knee, under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5060, from 20 percent to 10 percent, and the propriety of reduction of the disability evaluation assigned for residuals, left knee injury, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, from 30 percent to noncompensable.  The Board notes that substantive appeal of the claims addressed in the separate decision was perfected prior to the appeal of the claims addressed in this decision.  The claims addressed in the separate Board decision are not intertwined with the appeals addressed in this decision. 

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned as to the claim for an increased (compensable) evaluation for left thumb and index finger disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a form requesting appellate review by the Board in June 2010.  The Veteran again requested a Travel Board hearing.  However, the RO interpreted the June 2010 appeals request form as perfecting appeal only as to the claim for an increased (compensable) evaluation for residuals, pain in left thumb and index finger.  The Veteran testified as to that issue before the undersigned in April 2011.  

The volume of the claims files containing the original notices of disagreement, statements of the case, transcript of the 2009 hearing before the Board, and the original December 2009 submission from the Veteran requesting appellate review by the Board, was not associated with the record before the undersigned at the time of the hearing.  See Vol. IV, claims files, and temporary folder.  However, upon review of the entire claims file, it appears that the Veteran has perfected an appeal as to the issue of service connection for a right knee disorder, as the December 2009 request for appellate review was received less than six weeks after the SOC addressing that issue was sent to the Veteran.  The Veteran has requested a hearing before the Board at the RO.  The requested hearing should be scheduled.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, the Veteran contends that the residuals, pain in left thumb and index finger, have increased in severity since his last VA examination in 2009.  He also testified that there were private clinical records of treatment for that disability since the 2009 VA examination.  The additional relevant records should be obtained, and the Veteran should be afforded another VA examination.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran of the status of each issue on appeal, and provide the Veteran with another notice which notifies him of the evidence required to substantiate each claim on appeal.  

2.  As to the claim for service connection for a right knee disorder, including as secondary to service-connected degenerative changes of the left knee, contact the Veteran.  Ask if he still wishes to be scheduled for a hearing before a Veterans Law Judge at a local VA office.  The Veteran should be advised of the alternatives for a hearing before the Board at the local RO, in person or by videoconference.  Schedule to Veteran for the requested hearing type, if he desires a nearing, and, notify him of the exact date, time, and place of the hearing. Associate with the claims files a copy of the written notice issued to the appellant about the hearing.  

3.  Obtain the Veteran's current VA clinical records from December 2009 to the present.  

4.  Send the Veteran a letter requesting him to identify any pertinent VA or private treatment records after June 2009 and to furnish the appropriate release forms for any private treatment records, to include any treatment from Dr. Rey.  Then, request these records and associate such records with the claims file.  All efforts to obtain these records must be fully documented and associated with the claims file, including any negative responses.  If these records cannot be obtained, the Veteran should be notified of this fact and a copy of such notification associated with the claims file.

5.  Following completion of the above, afford the Veteran an examination of his left hand to determine the current severity of his service-connected residuals of pain in left thumb and index finger residuals, postoperative, with fusion of joint.  Ask the examiner to describe whether there is less or more movement than is normal; weakened movement; excess fatigability; incoordination; pain on movement (as well as swelling, deformity, and atrophy); any additional functional loss resulting from pain.  Describe the point at which pain begins and ends.  The examiner should be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the hand is used repeatedly over a period of time.  

The examiner must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

6.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claims on appeal should be readjudicated and the claimant should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
T. STEPHEN ECKERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


